 
EXHIBIT 10.18
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT (the "Agreement") is hereby entered into as of December 20, 2019
(the "Execution Date") and is effective as of December 20, 2019 (the "Effective
Date"), by and between Insignia Systems, Inc. (the "Company") and Adam May
("Executive") (each hereinafter referred to as a "party" and collectively as the
"parties").
 
In consideration of the respective agreements of the parties contained herein,
it is agreed as follows:
 
1.
Term. The initial term of Executive's employment under this Agreement shall be
for the period commencing on the Effective Date and ending, subject to earlier
termination as set forth in Section 6, on the third anniversary of the Effective
Date (such term, as may be hereafter extended, the "Employment Term"); provided,
however, that commencing with the third anniversary of the Effective Date and on
each anniversary thereof (each an "Anniversary Date"), the Employment Term shall
be automatically renewed for one (1) additional year beyond the term otherwise
established, unless one party provides written notice to the other party, at
least one-hundred and twenty (120) days in advance of an Anniversary Date, of
its intent not to renew the Employment Term for an additional one year period.
 
2.
Employment. During the Employment Term:
 
(a)
Executive shall (i) serve as the Chief Growth Officer of the Company, with such
authority, power, duties and responsibilities as are commensurate with such
position and as are customarily exercised by a person situated in a similar
executive capacity at a similar company; and (ii) report directly to the Chief
Executive Officer of the Company (the "CEO").
 
(b)
Executive shall devote his full-time business attention to the business and
affairs of the Company and he shall perform his duties faithfully and
efficiently subject to the directions of the CEO. Executive may manage personal
and family investments and affairs, participate in industry organizations and
deliver lectures at educational institutions, so long as such activities do not
interfere with the performance of Executive's responsibilities hereunder.
Executive shall be subject to and shall abide by each of the Company's personnel
policies applicable to other senior executives.
 
3.
Annual Compensation.
 
(a)
Base Salary. The Company agrees to pay or cause to be paid to Executive during
the Employment Term a base salary at the annual rate of $220,000 or such
increased amount as the Board may from time to time determine (hereinafter
referred to as the "Base Salary."); provided however, that the Base Salary may
be reduced by no more than fifteen percent (15%) in connection with an across
the board salary reduction by the Company similarly effecting all senior
executives of the Company. The Base Salary shall be payable in accordance with
the Company's customary practices applicable to its executives. Such Base Salary
shall be reviewed at least annually by the Board of Directors of the Company
(the "Board") pursuant to the Company's normal performance review policies for
senior executives.
 
(b)
Annual Incentive Compensation. For each fiscal year of the Company ending during
the Employment Term, beginning with the 2020 fiscal year, Executive shall be
eligible to receive a target annual cash incentive compensation of $126,000 as
in effect on the final day of such fiscal year as approved by the Board in its
sole discretion if the Company and Executive achieve certain performance targets
as proposed by management and approved by the Board. Such annual incentive
compensation ("Annual Incentive Compensation") shall be paid in no event later
than the 15th day of the third month following the end of the taxable year (of
the Company or Executive, whichever is later).
 
 
1

 
 
4.        
Other Benefits.
 
(a)
Employee Benefits. During the Employment Term and any renewals, Executive shall
be entitled to participate in all employee benefit plans, practices and programs
maintained by the Company and made available to employees of the Company
generally (other than plans in effect on the date hereof that are closed to new
participants), to the extent Executive is eligible under the terms of such
plans. Executive's participation in such plans, practices and programs shall be
on the same basis and terms as are applicable to employees of the Company
generally.
 
(b)
Business Expenses. Upon submission of proper invoices in accordance with the
Company's policies, Executive shall be entitled to receive prompt reimbursement
of all reasonable out-of-pocket business, entertainment and travel expenses
incurred by Executive in connection with the performance of Executive's duties
hereunder and otherwise incurred in accordance with the Company's travel and
entertainment policy in effect from time to time. Such reimbursement shall be
made as soon as practicable and in no event later than the end of the calendar
year following the calendar year in which the expenses were incurred.
 
(c)
Paid Time Off (PTO). Executive shall receive paid time off in accordance with
the Company's leave policies and procedures, along with eight (8) paid Holidays
subject to the Company's Leave policies and procedures.
 
5. 
Recoupment. In the event of a restatement of the Company's financial results
(other than a prophylactic or voluntary restatement due to a change in
applicable accounting rules or interpretations) due to material noncompliance
with financial reporting requirements, with respect to any compensation granted
(whether already paid or only calculated as payable and yet to be paid) to
Executive if the Board determines in good faith that such compensation was
awarded (or in the case of unpaid compensation, determined for award) based on
such material noncompliance then the Board or a committee thereof comprised of
independent (as defined under the rules of the NASDAQ Stock Market) Board
members shall be entitled on behalf of the Company to recover all of the
Executive's compensation (or in the case of unpaid compensation, to reduce such
compensation) based on the erroneous financial data in excess of what would have
been paid (or in the case of unpaid compensation, what should be paid) to the
Executive under the accounting restatement. Such recovery period shall comprise
up to the three (3) completed fiscal years preceding the date on which the
Company is required to prepare the accounting restatement.
 
In determining whether to seek recovery of compensation, the Board or applicable
committee thereof may take into account any considerations it deems appropriate,
including whether the assertion of a claim may violate applicable law or
adversely impact the interests of the Company in any related proceeding or
investigation and the extent to which the Executive was responsible for the
error that resulted in the restatement. This Section 5 shall be deemed amended
to the extent reasonably necessary to conform to any applicable law or to any
Company recoupment policy adopted by the Board for its senior executives.
 
6. 
Termination. The Employment Term and Executive's employment hereunder may be
terminated under the circumstances set forth below; provided, however, that
notwithstanding anything contained herein to the contrary, Executive shall not
have any duties or responsibilities to the Company after Executive's termination
of employment during the Employment Term or upon expiration of the Employment
Term that would preclude Executive from having a "separation from service" from
the Company within the meaning of Section 409A of the Internal Revenue Code (the
"'Code"), upon expiration of the Employment Term.
 
(a)
Disability. The Company may terminate the Employment Term and Executive's
employment hereunder, on written notice to Executive after having reasonably
established Executive's Disability. For purposes of this Agreement, Executive
will be deemed to have a "Disability" if, as a result of the Executive's
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive's duties with the Company
for a period of three (3) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full-time performance of the Executive's duties. Executive shall be
entitled to the compensation and benefits provided for under this Agreement for
any period prior to Executive' s termination by reason of Disability during
which Executive is unable to work due to a physical or mental infirmity in
accordance with the Company's policies for similarly-situated executives.
 
 
2

 
 
(b)
Death. The Employment Term and Executive's employment hereunder shall be
terminated as of the date of Executive's death.
 
(c)
Cause. The Company may terminate the Employment Term and Executive's employment
hereunder for "Cause" by providing a Notice of Termination (as defined in
Section 7 below) that notifies Executive of his termination for Cause, effective
as of the date of such notice. "Cause" shall mean, for purposes of this
Agreement: (a) the deliberate and continued failure to substantially perform
Executive's duties and responsibilities under this Agreement; (b) the criminal
felony conviction of, or a plea of guilty or nolo contendere by, Executive; (c)
the material violation of Company policy; (d) the act of fraud or dishonesty
resulting or intended to result in personal enrichment at the expense of the
Company; (e) the gross misconduct in performance of duties that results in
material economic harm to the Company; or (f) the material breach of this
Agreement by Executive. Notwithstanding the foregoing, in order to establish
"Cause" for Executive's termination for purposes of clauses (a), (c) and (f)
above, the Company must deliver a written demand to Executive which specifically
identifies the conduct that may provide grounds for Cause, and the Executive
must have failed to cure such conduct within thirty (30) days after such demand.
Reference in this paragraph to the Company shall also include direct and
indirect subsidiaries of the Company.
 
(d)
Without Cause. The Company may terminate the Employment Term and
 
Executive's employment hereunder other than for Cause, Disability or death. The
Company shall deliver to Executive a Notice of Termination (as defined in
Section 7 below) prior to such termination other than for Cause, Disability or
death, which notice shall specify the termination date.
 
(e) 

Good Reason. Executive may terminate the Employment Term and his employment
hereunder with the Company for Good Reason (as defined below) by delivering to
the Company a Notice of Termination not less than thirty (30) days prior to such
termination for Good Reason. The Company shall have the option of terminating
Executive's duties and responsibilities prior to the expiration of such
thirty-day notice period. For purposes of this Agreement, "Good Reason" means
any of the following: (a) a material and adverse change in Executive's duties,
title or position, provided, however, that a change in the Company's status as a
publicly held corporation filing reports with the Securities and Exchange
Commission shall not be deemed to constitute Good Reason hereunder; (b) a
reduction of fifteen percent (15%) or more by the Company in the Executive's
Base Salary except for across-the-board salary reductions similarly affecting
all senior executive officers of the Company; or (c) a material breach by the
Company of its obligations under this Agreement. Good Reason shall not exist
unless Executive shall provide notice of the existence of the Good Reason
condition within ninety (90) days of the date Executive learns of the condition.
The Company shall have a period of thirty (30) days during which it may remedy
the condition, and in case of full remedy such condition shall not be deemed to
constitute Good Reason hereunder.
 
(f) 
Without Good Reason. Executive may voluntarily terminate the Employment Term and
Executive's employment hereunder without Good Reason by delivering to the
Company a Notice of Termination not less than thirty (30) days prior to such
termination and the Company shall have the option of terminating Executive's
duties and responsibilities, but not the employment relationship, prior to the
expiration of such thirty-day notice period.
 
 
3

 
 
7. 
Notice of Termination. Any purported termination by the Company or by Executive
shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a "Notice of Termination" shall mean a
notice that indicates a termination date, the specific termination provision in
this Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive's
employment under the provision so indicated. For purposes of this Agreement, no
such purported termination of Executive's employment hereunder shall be
effective without such Notice of Termination (unless waived by the party
entitled to receive such notice, in the manner described in Section 16(f).
 
8.
Compensation upon Termination. Upon termination of Executive's employment during
the Employment Term, Executive shall be entitled to the following benefits:
 
(a) 
Termination by the Company for Cause or by Executive without Good Reason. If
Executive's employment is terminated by the Company for Cause or by Executive
without Good Reason, the Company shall provide Executive with the following
payments and benefits (collectively, the "Accrued Compensation"):
 
(i)
any accrued and unpaid Base Salary;
 
(ii)
any Annual Incentive Compensation earned but unpaid in respect of any completed
fiscal year preceding the termination date;
 
(iii)
reimbursement for any and all monies advanced or expenses incurred in connection
with Executive's employment for reasonable and necessary expenses incurred by
Executive on behalf of the Company for the period ending on the termination
date;
 
(iv)
any previous compensation that Executive has previously deferred (including any
interest earned or credited thereon), in accordance with the terms and
conditions of the applicable deferred compensation plans or arrangements then in
effect, to the extent vested as of Executive's termination date; and
 
(v)
any amount or benefit as provided under any plan, program, agreement or
corporate governance document of the Company or its affiliates that are
then-applicable (the "Company Arrangements"), in accordance with the terms
thereof.
 
(b)
Termination by the Company for Disability. If Executive's employment is
terminated by the Company for Disability, Executive shall be entitled to the
Accrued Compensation.
 
(c)
Termination by Reason of Death. If Executive's employment is terminated by
reason of Executive's death, Executive shall be entitled to the Accrued
Compensation.
 
(d)
Termination by the Company Other Than for Cause. Disability or Death, or by
Executive with Good Reason. If Executive's employment with the Company shall be
terminated (x) by the Company other than for Cause, Disability or death, or (y)
by Executive with Good Reason, Executive shall be entitled to the following
payments and benefits; provided that, in the case of clauses (ii), (iii) and
(iv) below, Executive shall have executed and not revoked a release of claims in
substantially the form set forth in Exhibit A hereto:
 
(i)
the Accrued Compensation;
 
(ii)
an amount equal to the product of (A) the Annual Incentive Compensation that
Executive would have been entitled to receive in respect of the fiscal year in
which Executive' s termination date occurs, had Executive continued in
employment until the end of such fiscal year, which amount shall be determined
based on the Company's actual performance for such year relative to the Company
performance goals applicable to Executive without any exercise of negative
discretion with respect to Executive in excess of that applied either to senior
executives of the Company generally for the applicable performance period or in
accordance with the Company's historical past practice), and (B) a fraction (x)
the numerator of which is the number of days in such fiscal year through the
termination date and (y) the denominator of which is 365; such amount shall be
payable in a cash lump sum payment at the time such incentive awards are payable
to other participants (but no later than the fifteenth day of the third month of
the following fiscal year of the Company);
 
 
4

 
 
(iii)
in lieu of any further Base Salary or other compensation or benefits not
described in clauses (i), (ii), or (iv) for periods subsequent to the
termination date, an amount in cash equal to fifty percent (50%) of Executive's
annual Base Salary as in effect at the time of Termination which amount shall be
payable in a single lump sum payment no later than 60 days following the
termination date; and
 
(iv)
the Company shall provide Executive and Executive's dependents with continued
coverage under any health, medical, dental, vision or life insurance program or
policy in which Executive was eligible to participate as of the time of
Executive's employment termination, for three (3) months following such
termination on terms no less favorable to Executive and Executive's dependents
(including with respect to payment for the costs thereof) than those in effect
immediately prior to such termination, which coverage shall cease, on a
benefit-by-benefit basis, once any coverage is made available to Executive by a
subsequent employer. COBRA continuation coverage shall run concurrently with
such four-month period. Following the four-month continuation period, Executive
will be eligible to receive COBRA benefits for any remaining portion of the
applicable COBRA period at normal COBRA rates. Anything herein to the contrary
notwithstanding, the terms of this Section 8(d)(iv) shall be modified to the
extent required to meet the provisions of any federal law applicable to the
healthcare plans and arrangements of the Company, including to the extent
required to maintain the grandfathered status of such plans or arrangements
under federal law. Any failure to provide the coverage specified herein shall
not in and of itself constitute a breach of this Agreement, provided, however,
that the Company shall use its reasonable efforts to provide economically
equivalent payments or benefits to Executive to the extent possible without
adverse effects on the Company, to the extent permitted by law.
 
(e)
Expiration of Employment Term After Notice of Non-Renewal by the Company. If the
Executive's employment terminates at the end of the Employment Term because the
Company has delivered a notice of non-renewal (as described in Section l),
Executive shall be entitled to the following payments and benefits:
 
(i)
the Accrued Compensation; and
 
(ii)
COBRA benefits for the applicable COBRA period at normal COBRA rates.
 
(f)
No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise and, except as provided in Section 8(d)(iv) above, no such payment
shall be offset or reduced by the amount of any compensation or benefits
provided to Executive in any subsequent employment.
 
9. 
Section 409A. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, (i) no amounts shall be paid to Executive under
Section 8 of this Agreement until Executive would be considered to have incurred
a separation from service from the Company within the meaning of Section 409A of
the Code, and (ii) amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement during the six-month
period immediately following Executive's separation from service shall instead
be paid on the first business day after the date that is six months following
Executive's separation from service (or death, if earlier). Each amount to be
paid or benefit to be provided to Executive pursuant to this Agreement, which
constitutes deferred compensation subject to Section 409A, shall be construed as
a separate identified payment for purposes of Section 409A. To the extent
required to avoid an accelerated or additional tax under Section 409A, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may not effect amounts
reimbursable or provided in any subsequent year; provided, however, that with
respect to any reimbursements for any taxes which Executive would become
entitled to under the terms of this Agreement, the payment of such
reimbursements shall be made by the Company no later than the end of the
calendar year following the calendar year in which Executive remits the related
taxes.
 
 
5

 
 
10.
Records and Confidential Data.
 
(a)
Executive acknowledges that in connection with the performance of Executive's
duties during the Employment Term, the Company will make available to Executive,
or Executive will develop and have access to, certain Confidential Information
(as defined below) of the Company and its subsidiaries. Executive acknowledges
and agrees that any and all Confidential Information learned or obtained by
Executive during the course of Executive's employment by the Company or
otherwise, whether developed by Executive alone or in conjunction with others or
otherwise, shall be and is the property of the Company and its subsidiaries.
 
(b)
Executive shall keep confidential all Confidential Information, shall not use
Confidential Information in any manner that is detrimental to the Company, shall
not use Confidential Information other than in connection with Executive's
discharge of Executive's duties hereunder, and shall safeguard the Confidential
Information from unauthorized disclosure; provided, however, that Confidential
Information may be disclosed by Executive (i) to the Company and its affiliates,
or to any authorized agent or representative of any of them, (ii) in connection
with performing his duties hereunder, (iii) subject to Section 11(c), when
required to do so by law or by a court, governmental agency, legislative body,
arbitrator or other person with apparent jurisdiction to order him to divulge,
disclose or make accessible such information, provided that Executive notify the
Company prior to such disclosure, (iv) in the course of any proceeding under
Sections 12 or 13 of this Agreement or (v) in confidence to an attorney or other
professional advisor for the purpose of securing professional advice, so long as
such attorney or advisor is subject to confidentiality restrictions no less
restrictive than those applicable to Executive hereunder.
 
(c)
As soon as possible following the termination of Executive's employment
hereunder, Executive shall return to the Company all written Confidential
Information that is in his possession or control and destroy all of his copies
of any analyses, compilations, studies or other documents containing or
reflecting any Confidential Information. Within five (5) business days of the
receipt of such request by Executive, Executive shall, upon written request of
the Company, deliver to the Company a document certifying that such written
Confidential Information has been returned or destroyed in accordance with this
Section 10(c).
 
(d)
For the purposes of this Agreement, "Confidential Information" shall mean all
confidential and proprietary information of the Company and its subsidiaries,
including, without limitation,
 
(i)
trade secrets concerning the business and affairs of the Company and its
subsidiaries, product specifications, data, know-how, formulae, compositions,
processes, non-public patent applications, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current, and planned
research and development, current and planned manufacturing or distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures, and architectures (and related formulae,
compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information);
 
 
6

 
 
(ii)
information concerning the business and affairs of the Company and its
subsidiaries (which includes unpublished financial statements, financial
projections and budgets, unpublished and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, to the extent not
publicly known, personnel training and techniques and materials) however
documented; and
 
(iii)
notes, analysis, compilations, studies, summaries, and other material prepared
by or for the Company or its subsidiaries containing or based, in whole or in
part, on any information included in the foregoing. For purposes of this
Agreement, the Confidential Information shall not include and Executive's
obligations shall not extend to (i) information that is generally available to
the public, (ii) information obtained by Executive other than pursuant to or in
connection with his employment and (iii) information that is required to be
disclosed by law or legal process.
 
11. 
Covenant Not to Solicit, Not to Compete, Not to Disparage and to Cooperate in
Litigation.
 
(a)
Covenant Not to Solicit. To protect the Confidential Information and other trade
secrets of the Company as well as the goodwill and competitive business of the
Company, Executive agrees, during the Employment Term and for a period of twelve
(12) months after Executive's cessation of employment with the Company, (i) not
to solicit or participate in or assist in any way in the solicitation of any
employees of the Company and (ii) not to solicit, influence or attempt to
influence any person who was a customer of the Company or its affiliates during
the period of Executive's employment hereunder or solicit, influence or attempt
to influence potential customers who are or were identified through leads
developed during the course of employment with the Company, or otherwise divert
or attempt to divert any existing business of the Company and its affiliates.
For purposes of clause (i) of this covenant, "solicit" or "solicitation" means
directly or indirectly influencing or attempting to influence employees of the
Company to cease employment with the Company (except in the course of
Executive's duties to the Company) or to become employed with any other person,
partnership, firm, corporation or other entity, provided, that solicitation
through general advertising not targeted at the Company's employees or the
provision of references shall not constitute a breach of such obligations.
Executive agrees that the covenants contained in this Section 11(a) are
reasonable and desirable to protect the Confidential Information of the Company.
 
(b)
Covenant Not to Compete.
 
(i)
To protect the Confidential Information and other trade secrets of the Company
as well as the goodwill and competitive business of the Company, Executive
agrees, during the Employment Term and for a period of twelve (12) months after
Executive's cessation of employment with the Company, that Executive will not,
except in the course of Executive's employment hereunder, directly or indirectly
for the Executive or any third party, manage, operate, control, or participate
in the management, operation, or control of, be employed by, associated with, or
in any manner connected with, lend Executive's name to, or render services or
advice to, any third party, or any business, whose services or products compete
(including as described below) with the material services or products of the
Company; provided, however, that Executive may in any event (x) own up to a 5%
passive ownership interest in any public or private entity, and (y) be employed
by, or otherwise have material association with, any business whose services or
products compete with the material services or products of the Company so long
as his employment or association is solely with a separately managed and
operated division or affiliate of such business that does not compete with the
Company.
 
 
7

 
 
(ii)
For purposes of this Section 11(b), any third party, or any business, whose
products compete includes any entity engaged in any business or activity which
is directly in competition with any services or products sold by, or any
business or activity engaged in by, the Company or any of its affiliates, or any
entity with which the Company has a product(s) licensing agreement at the end of
the Employment Term and any entity with which the Company is, at the time of
termination, negotiating, and eventually concludes within twelve (12) months of
the Employment Term, a product licensing or acquisition agreement.
 
(c)
Cooperation in Any Investigations and Litigation. Executive agrees that
Executive will reasonably cooperate with the Company, and its counsel, in
connection with any investigation, inquiry, administrative proceeding or
litigation relating to any matter in which Executive becomes involved or of
which Executive has knowledge as a result of Executive's service with the
Company by providing truthful information. The Company agrees to promptly
reimburse Executive for reasonable expenses (including attorney’s fees and other
expenses of counsel) reasonably incurred by Executive, in connection with
Executive's cooperation pursuant to this Section 11(c). Such reimbursements
shall be made as soon as practicable, and in no event later than the calendar
year following the year in which the expenses are incurred. Executive agrees
that, in the event Executive is subpoenaed by any person or entity (including,
but not limited to, any government agency) to give testimony (in a deposition,
court proceeding or otherwise) which in any way relates to Executive's
employment by the Company, Executive will, to the extent not legally prohibited
from doing so, give prompt notice of such request to the CEO of the Company so
that the Company may contest the right of the requesting person or entity to
such disclosure before making such disclosure. Nothing in this provision shall
require Executive to violate Executive's obligation to comply with valid legal
process.
 
(d)
Nondisparagement. Executive covenants that during and following the Employment
Term, Executive will not willfully and materially disparage or encourage or
induce others to disparage the Company or its subsidiaries, together with all of
their respective past and present directors, managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers and each of their
predecessors, successors and assigns; provided that such limitation shall extend
to past and present managers, officers, shareholders, partners, employees,
agents, attorneys, servants and customers only in their capacities as such or in
respect of their relationship with the Company and its subsidiaries. Nothing in
this Agreement is intended to or shall prevent Executive from providing, or
limiting testimony in response to a valid subpoena, court order, regulatory
request or other judicial, administrative or legal process or otherwise as
required by law.
 
(e)
Blue Pencil. It is the intent and desire of Executive and the Company that the
provisions of this Section 11 be enforced to the fullest extent permissible
under the laws and public policies as applied in each jurisdiction in which
enforcement is sought. If any particular provision of this Section 11 shall be
determined to be invalid or unenforceable, such covenant shall be amended,
without any action on the part of either party hereto, to delete there from the
portion so determined to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such covenant in the particular
jurisdiction in which such adjudication is made.
 
(f)
Survival. Executive's obligations under this Section 11 shall survive the
termination of the Employment Term.
 
12.
Remedies for Breach of Obligations under Sections 10 or 11 hereof. Executive
acknowledges that the Company will suffer irreparable injury, not readily
susceptible of valuation in monetary damages, if Executive breaches Executive's
obligations under Sections 10 or 11 hereof. Accordingly, Executive agrees that
the Company will be entitled, in addition to any other available remedies, to
obtain injunctive relief against any breach or prospective breach by Executive
of Executive's obligations under Sections 10 or 11 hereof in any Federal or
state court sitting in the State of Minnesota, or, at the Company's election, in
any other state in which Executive maintains Executive's principal residence or
Executive's principal place of business. Executive hereby submits to the
non-exclusive jurisdiction of all those courts for the purposes of any actions
or proceedings instituted by the Company to obtain that injunctive relief, and
Executive agrees that process in any or all of those actions or proceedings may
be served by registered mail, addressed to the last address provided by
Executive to the Company, or in any other manner authorized by law.


 
13.
Resolution of Disputes. Any claim or dispute arising out of or relating to this
Agreement, including, without limitation, Sections 6 and 7 hereof, any other
Company Arrangement, Executive's employment with the Company, or any termination
thereof (collectively, "Covered Claims") shall (except to the extent otherwise
provided in Section 12 with respect to certain requests for injunctive relief)
be resolved (x) if mutually agreed by the Company and Executive, by confidential
mediation with the assistance of an independent mediator selected by mutual
agreement of the parties, or (y) if such mediation is not successful or if such
mediation is not mutually agreed by the Company or Executive, by litigation to
occur in the District Court of the Second Judicial District, County of Ramsey,
State of the Minnesota or the United States District Court for the District of
Minnesota. Each party shall bear its (or his) own costs, including, without
limitation, the fees and expenses of its (or his) own attorney, and the fees and
expenses of the arbitrator shall be borne equally by each party.
 
 
8

 
 
14.
Representations and Warranties.
 
(a)
The Company represents and warrants that (i) it is fully authorized by action of
the Board of Directors of the Company (and of any other person or body whose
action is required) to enter into this Agreement and to perform its obligations
under it, (ii) the execution, delivery and performance of this Agreement by it
does not violate any applicable law, regulation, order, judgment or decree or
any agreement, arrangement, plan or corporate governance document (x) to which
it is a party or (y) by which it is bound, and (iii) upon the execution and
delivery of this Agreement by the parties, this Agreement shall be its valid and
binding obligation, enforceable against it in accordance with its terms, except
to the extent that enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors' rights
generally.
 
(b)
Executive represents and warrants to the Company that Executive is not a party
to or otherwise bound by any agreement or arrangement (including, without
limitation, any license, covenant, or commitment of any nature), or subject to
any judgment, decree, or order of any court or administrative agency, that would
conflict with or will be in conflict with or in any way preclude, limit or
inhibit Executive' s ability to execute this Agreement or to carry out
Executive' s duties and responsibilities hereunder.
 
15.
Miscellaneous.
 
(a)
Successors and Assigns.
 
(i)
This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and permitted assigns and the Company shall require any
successor or assign to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place. The Company may not
assign or delegate any rights or obligations hereunder except to a successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company. The term
the "Company" as used herein shall include a corporation or other entity
acquiring all or substantially all the assets and business of the Company
(including this Agreement) whether by operation of law or otherwise.
 
(ii)
Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by Executive, Executive's beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive's legal
personal representatives.
 
 
9

 
 
(b)
Indemnification. The Company shall indemnify Executive as provided in Company's
by-laws and Articles of Incorporation.
 
(c)
Right to Counsel. Executive acknowledges that Executive has had the opportunity
to consult with legal counsel of Executive's choice in connection with the
drafting, negotiation and execution of this Agreement and related employment
arrangements.
 
(d)
Notice. For the purposes of this Agreement, notices and all other communications
provided for in the Agreement (including the Notice of Termination) shall be in
writing and shall be deemed to have been duly given when personally delivered or
sent by certified mail, return receipt requested, postage prepaid, addressed to
the respective addresses last given by each party to the other, provided that
all notices to the Company shall be directed to the attention of the CEO of the
Company. All notices and communications shall be deemed to have been received on
the date of delivery thereof or on the third business day after the mailing
thereof, except that notice of change of address shall be effective only upon
receipt.
 
(e)
Withholding. The Company shall be entitled to withhold the amount, if any, of
all taxes of any applicable jurisdiction required to be withheld by an employer
with respect to any amount paid to Executive hereunder. The Company, in its sole
and absolute discretion, shall make all determinations as to whether it is
obligated to withhold any taxes hereunder and the amount hereof.
 
(f)
Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition
 
or provision of this Agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time. No agreement or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which is not expressly set forth in this Agreement.
 
(g)
Effect of Other Law. Anything herein to the contrary notwithstanding, the terms
of this Agreement shall be modified to the extent required to meet the
provisions of any federal law applicable to the employment arrangements between
Executive and the Company, Any delay in providing benefits or payments, any
failure to provide a benefit or payment, or any repayment of compensation that
is required under the preceding sentence shall not in and of itself constitute a
breach of this Agreement, provided, however, that the Company shall provide
economically equivalent payments or benefits to Executive to the extent
permitted by law.
 
(h)
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Minnesota applicable to contracts
executed in and to be performed entirely within such State, without giving
effect to the conflict of law principles thereof.
 
(i)
Inconsistencies. In the event of any inconsistency between any provision of this
Agreement and any provision of any employee handbook, personnel manual, program,
policy, or arrangement of the Company or its affiliates (including, without
limitation, any provisions relating to notice requirements and post-employment
restrictions), the provisions of this Agreement and the Exhibits hereto, shall
control, unless the parties otherwise agree in a writing that expressly refers
to the provision of this Agreement whose control he or it is waiving.
 
 
10

 
 
(j)
Beneficiaries/References. In the event of Executive's death or a judicial
determination of his incompetence, references in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.
 
(k)
Survivorship. Except as otherwise set forth in this Agreement, the respective
rights and obligations of the parties hereunder shall survive the Employment
Term and any termination of the Executive's employment.
 
(1)
Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.
 
(m)
Entire Agreement. Upon the Execution Date, this Agreement constitutes the entire
agreement between the parties hereto and supersedes all prior agreements, if
any, understandings and arrangements, oral or written, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement shall not supersede the Change in Control Severance Agreement between
the Company and the Executive entered into as of December 20, 2019 (the "Change
in Control Agreement"). Notwithstanding anything to the contrary contained
herein, no payments shall be made (nor benefits provided) under Section 8 of
this Agreement in the event that the Executive is entitled to payments or
benefits under the Change in Control Agreement.
 
(n)
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.
 
[Remainder of Page Intentionally Left Blank.]
 
 
11

 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.
 
INSIGNIA SYSTEMS, INC.
By: /s/ Kristine Glancy                                           
Name: Kristine Glancy
Title: President and CEO
 
 
ADAM MAY
 
By: /s/ Adam May                                           
 


12

 
 
EXHIBIT A
 
FORM OF RELEASE AGREEMENT
 
THIS RELEASE AGREEMENT (the "Release") is made as of this ___day of ___________,
20__, by and between Adam May ("Executive") and Insignia Systems, Inc., a
Minnesota corporation (the "Company").
 
1.
FOR AND IN CONSIDERATION of the payments and benefits provided in the Employment
Agreement between Executive and the Company dated as of December 20, 2019, (as
such agreement may be amended, restated or replaced, the "Employment
Agreement"), Executive, for himself, his successors and assigns, executors and
administrators, now and forever hereby releases and discharges the Company,
together with all of its past and present parents, subsidiaries, and affiliates,
together with each of their officers, directors, stockholders, partners,
employees, agents, representatives and attorneys, and each of their
subsidiaries, affiliates, estates, predecessors, successors, and assigns
(hereinafter collectively referred to as the "Releases") from any and all
rights, claims, charges, actions, causes of action, complaints, sums of money,
suits, debts, covenants, contracts, agreements, promises, obligations, damages,
demands or liabilities of every kind whatsoever, in law or in equity, whether
known or unknown, suspected or unsuspected, which Executive or Executive's
executors, administrators, successors or assigns ever had, now has or may
hereafter claim to have by reason of any matter, cause or thing whatsoever;
arising from the beginning of time up to the date of the Release: (i) relating
in any way to Executive's employment relationship with the Company or any of the
Releases, or the termination of Executive's employment relationship with the
Company or any of the Releases; (ii) arising under or relating to the Employment
Agreement; (iii) arising under any federal, local or state statute or
regulation, including, without limitation, the Age Discrimination in Employment
Act of 1967, as amended by the Older Workers Benefit Protection Act, Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990,
the Employee Retirement Income Security Act of 1974, and/or the applicable state
law against discrimination, each as amended; (iv) relating to wrongful
employment termination or breach of contract; or (v) arising under or relating
to any policy, agreement, understanding or promise, written or oral, formal or
informal, between the Company and any of the Releases and Executive;
provided, however, that notwithstanding the foregoing, nothing contained in the
Release shall in any way diminish or impair: (i) any direct or indirect holdings
of equity in the Company; (ii) any claims for accrued and vested benefits under
any of the Company's employee retirement and welfare benefit plans; and (iii)
any rights or claims Executive may have that cannot be waived under applicable
law; (collectively, the "Excluded Claims"). Executive further acknowledges and
agrees that, except with respect to Excluded Claims, the Company and the
Releases have fully satisfied any and all obligations whatsoever owed to
Executive arising out of Executive's employment with the Company or any of the
Releases, and that no further payments or benefits are owed to Executive by the
Company or any of the Releases.
 
2.
Executive understands and agrees that, except for the Excluded Claims, Executive
has knowingly relinquished, waived and forever released any and all rights to
any personal recovery in any action or proceeding that may be commenced on
Executive ' s behalf arising out of the aforesaid employment relationship or the
termination thereof, including, without limitation, claims for back pay, front
pay, liquidated damages, compensatory damages, general damages, special damages,
punitive damages, exemplary damages, costs, expenses and attorneys' fees.
 
 

 
 
3.
Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive's choosing prior to signing the Release. Executive
understands and agrees that Executive has the right and has been given the
opportunity to review the Release with an attorney of Executive's choice should
Executive so desire. Executive also agrees that Executive has entered into the
Release freely and voluntarily. Executive further acknowledges and agrees that
Executive has had at least twenty-one (21) calendar days to consider the
Release, although Executive may sign it sooner if Executive wishes. In addition,
once Executive has signed the Release, Executive shall have fifteen (15)
additional days from the date of execution to revoke Executive's consent and may
do so by writing to: Insignia Systems, Inc., 8799 Brooklyn Blvd., Minneapolis,
MN 55445, Attention: Kelly Hagglund. The Release shall not be effective, and no
payments shall be due under Section 8(d)(ii), (iii) and (iv) of the Employment
Agreement, until the sixteenth (16th) day after Executive shall have executed
the Release and returned it to the Company, assuming that Executive had not
revoked Executive's consent to the Release prior to such date.


 
4.
It is understood and agreed by Executive that the payment made to Executive is
not to be construed as an admission of any liability whatsoever on the part of
the Company or any of the other Releases, by whom liability is expressly denied.
 
5.
The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releases as to the merits, legal liabilities or value of Executive's
claims. Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.
 
6.
The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the State of Minnesota, and each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Each of the parties hereto also
agrees that any final and unappealable judgment against a party hereto in
connection with any action, suit or other proceeding may be enforced in any
court of competent jurisdiction, either within or outside of the United States.
A certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.


 
7.
The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Minnesota. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain
 
in full force and effect, and the court construing the provisions shall add as a
part hereof a provision as similar in terms and effect to such unenforceable
provision as may be enforceable, in lieu of the unenforceable provision.
 
8.
The Release shall inure to the benefit of and be binding upon the Company and
its successors and assigns.
 



 
IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.
 
INSIGNIA SYSTEMS, INC.
 
By: ____________________
Name:
Title:
 
 
ADAM MAY
 
 
By: ____________________


